Title: To Alexander Hamilton from Thomas Jefferson, 19 April 1792
From: Jefferson, Thomas
To: Hamilton, Alexander



Sir
Philadelphia Apr. 19. 1792.

In consequence of letters received from mr William Short on the subject of his property invested in the public funds, I am to desire that no transfer may be permitted of any stock standing in his own name, or in the name of any other for his use.
I have the honor to be with perfect esteem & respect   Sir   Your most obedient & most humble sert.
Th: Jefferson
The Secretary of the treasury.
